DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Crespillo  (GNSS 2014)  teaches a global navigation satellite system (GNSS) receiver (section 3.1; part of the Receiver Autonomous Integrity Monitoring (RAIM) for GNSS), comprising:  processing logic configured to: obtain Doppler measurements based on signals received from GNSS satellites (page 2071, right-hand column, first, second and last paragraphs; equation (2); the deltarange measurement obtained from the Doppler shift); compute a slope for each of the Doppler measurement on an x-velocity computed at the GNSS receiver (page 2072, left-hand column, last paragraph - right-hand column, first paragraph; equation (7); the slope xislope), teaches “for any direction ‘x’”, including east, north or up, any one of the three, for instance east, would read on the x-velocity); compute a slope for each of the Doppler measurement on a y-velocity computed at the GNSS receiver (teaches “for any direction ‘x’”, including east, north or up, any one of the three, for instance north, would read on the y-velocity); compute a slope for each of the Doppler measurement on a z-velocity (teaches “for any direction ‘x’”, including east, north or up, any one of the three, for instance up, would read on the z-velocity) computed at the GNSS receiver (page 2072, left-hand column, last paragraph; page 2072, section 3.3; equations (7), (9), (10)); from the cited passages, it follows that the slope xislope is computed in the three navigation directions (i.e., east-north-up), because: the east-north-up Pgnss is computed from the three corresponding protection levels, see e.g. the east-west protection level EWPL in equation (10); each of these protection levels is itself obtained based on the slope computed on the corresponding direction x); calculate an x-velocity protection level based on a first selected slope, computed for a first selected Doppler measurement, being a maximum computed slope for the x-velocity (page 2072, left-hand column, last paragraph- right-hand column, first paragraph; equation (7)); the protection levels are computed...for the worst slope); calculate a y-velocity protection level based on a second selected slope, computed for a second selected Doppler measurement, being a maximum computed slope for the y-velocity; and calculate a z-velocity protection level based on a third selected slope, computed for a third selected Doppler measurement, being a maximum computed slope for the z-velocity.
(see citations and discussion above for the slopes on y- and z-velocities).
McDonald et al. (McDonald; US 2009/0182495) discloses a global navigation satellite system (GNSS) receiver ([0018], 12 of Fig 1 receiver of user set), comprising: processing logic (16 of Fig 1) configured to: obtain at least five measurements based on signals received from at least five GNSS satellites ([0025]-[0026] N-element delta pseudo-range measurements; [0040] example includes six satellites; uses redundant information to map an N-4 axis parity vector); compute a slope for each of the at least five measurement on a first velocity state computed at the GNSS receiver ([0066] s.sub.i.sup.h=the i.sup.th column of S.sup.h (representing the impact of the i.sup.th satellite on x and y velocity; Fig 4); determine that a selected measurement most strongly affects the first velocity state based on a selected slope, computed for the selected Doppler measurement, being a maximum computed slope ([0053]; Figs 4-5; satellite with the largest slope is the most difficult to detect. This slope is referred to as Slope.sub.max); calculate a protection level for the first velocity state based on the selected slope and a selected non-centrality ([0053]-[0055] resulting horizontal velocity error is the horizontal velocity protection level (HVPL)).
Torledo Lopez et al. (EP 1 729 145) discloses a method and to a system for providing a Global Navigation Satellite System (GNSS) navigation position solution. Torledo Lopez et al. discloses the processing logic is further configured to calculate a course over ground protection level based on at least the PL(NEU) ([0135]-[0137] calculating an along track protection level is a usual design measure to quantify integrity in road vehicle applications).
While Crespillo, McDonald and Torledo Lopez disclose GNSS receivers that take into account velocity protection levels, the prior art of record fails to teach or render obvious, alone or in combination, the unique system that calculates a north velocity protection level and an east velocity protection level in a north, east, up (NEU) frame based on at least the x-velocity protection level, the y-velocity protection level, and the z-velocity protection level; and transforms the north velocity protection level and the east velocity protection level into a course over ground protection level, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685